--------------------------------------------------------------------------------

Exhibit 10.2
 
CONFIDENTIAL AND PROPRIETARY – SUBJECT TO NON-DISCLOSURE OBLIGATIONS
 
[image0.jpg]
 
January 27, 2016
 
Mr. Leland P. Maxwell
401 Dartmouth Road
Bryn Mawr, PA 19010
 
Dear Lee:
 
I am pleased to confirm your appointment as interim Chief Financial Officer of
USA Technologies, Inc. (“USAT”). In your role as interim Chief Financial
Officer, you will act as the principal accounting and principal financial
officer of USAT, and you will report to me. Your first day will be Thursday,
January 28, 2016.
 
The following are the terms of your engagement:
 

· Your compensation will be $23,000 per month during the term of your
engagement. As you are an independent contractor to USAT, your compensation will
be paid to you without any payroll or other employee deductions, and you will
not be eligible for any employee fringe benefits.

· Other than incidental near-term transition activities, you will devote your
full time, energy, skills and attention to the business of USAT, and shall not
be engaged or employed in any other business activity whatsoever, whether or not
such activity is pursued for gain, profit or other pecuniary advantage.

· Your appointment as interim Chief Financial Officer of USAT will end on
September 30, 2016.

· You will participate in the Fiscal Year 2016 Management Incentive Plan of
USAT, and you would receive a cash bonus equal to 50% of the compensation
received by you from USAT during the fiscal year if USAT achieves certain annual
financial goals during and for the entire fiscal year.

· You will be covered as an executive officer of USAT under our Directors &
Officers liability insurance policy and would be covered by the applicable
indemnification provisions set forth in our bylaws.

· You acknowledge that you will be subject to the following policies of USAT:
Code of Business Conduct and Ethics, as amended; and Blackout Period and
Notification Policy.

 

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY – SUBJECT TO NON-DISCLOSURE OBLIGATIONS
 

· Except in connection with your duties as interim Chief Financial Officer, you
shall not, directly or indirectly, at any time from and after the date hereof,
and whether or not your appointment as interim Chief Financial Officer has been
terminated or has expired for any reason whatsoever, make any use of, exploit,
disclose, or divulge to any other person, firm, or corporation, any confidential
information, including but not limited to, proprietary information, trade
secret, business secret, financial information, financial projections,
documents, process, procedures, know-how, data, marketing information, marketing
method, marketing means, software information, intellectual property, special
arrangement, or any other confidential information concerning the business or
policies of USAT, or concerning USAT' s customers, clients, accounts, or
suppliers, that you learned as a result of, in connection with, through your
engagement with, or through your affiliation with USAT, but not information that
can be shown through documentary evidence to be in the public domain, or
information that falls into the public domain, unless such information falls
into the public domain by your direct or indirect disclosure or other acts. You
agree to use your best endeavors to prevent the unauthorized disclosure or
publication of confidential information and not to copy nor remove confidential
information from USAT’s premises, whether physically or electronically, without
the express written permission of USAT.

 
This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements and understandings of every nature between us regarding
these matters.
 
This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.
 
This offer is contingent upon approval of this letter by our Board of Directors
which is expected to be no later than Thursday, January 28, 2016.
 
Lee, we are very much looking forward to your joining the USAT team! Please
indicate your written acceptance by signing this letter and returning it to me
by email.
 

 
Sincerely,
     
/s/ Stephen P. Herbert
 
Stephen P. Herbert,
 
Chief Executive Officer

 
Accepted and Agreed to:


/s/ Leland P. Maxwell
Leland P. Maxwell


Dated: January 27, 2016
 
 

--------------------------------------------------------------------------------